PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/141,218
Filing Date: 25 Sep 2018
Appellant(s): Kibler, Scott, A.



__________________
Andrew S. Curfman
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 03, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 07, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 2, 4-11, 14-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yielding (PGPub 2014/0353999) in view of Carlsen (USPN 3,058,753).
Regarding claim 1, Yielding teaches a tank trailer comprising: a trailer front end (left side in Figure 1) and a trailer back end (right side in Figure 1) defining there between a longitudinal direction; a first hopper 16: a second hopper 18 which is rearward of the first hopper; and a tension assembly (illustrated, but not numbered, for example, in Figure 2) which extends between and is secured to the first and second hoppers, and wherein the trailer is free of a rigid structure which is secured to the first tension assembly, which extends upward from a first tension member rearward of a first flange rear end and forward of the second flange front end, and which is secured to the first or second hopper(as seen in Figure 2) .  
Yielding is silent regarding the exact structure of the tension assembly, specifically, the tension assembly including first and second flanges secured to and extending outwardly from the first and second hoppers and first tension member recurred to and extending between the first and second flanges.
Carlsen teaches a tank trailer with three tanks 1 (in Figures 8 and 9) and a tensioning assembly. The tensioning assembly includes a first flange (ring 9) which is secured to and extends outward from the first hopper (best illustrated in Figure 5) and which has a first flange rear end; a second flange (each hopper includes a ring 9, as seen in Figure 9) which is secured to and extends outward from the second 
It would have been obvious to one of ordinary skill in the art to form the tension assembly connecting lower ends of the hoppers of Yielding with a flange around each tank and tension members connecting the flanges, as taught by Carlsen, in order to effectively construct the tension assembly connecting the lower ends of the hoppers in a manner that is strong, light weight, and easy to assemble.
Regarding claim 2, the first hopper has a first hopper sidewall 1a having a first hopper sidewall outer surface.  The first tension member 23 of Carlsen has a top or bottom surface which lies in an imaginary horizontal plane which intersects the first hopper sidewall outer surface at leftmost and rightmost points of first hopper sidewall outer surface which lie in the horizontal plane.  As viewed from the rear, the first tension member has a left side to the right of the leftmost point and a right side to the left of the rightmost point in that the tension member 23 of Carlsen is narrower than the widest part of the tanks (exemplary tension members 7 and 8 are illustrated in Figures 3, 4 and 5 of Carlsen and tension members lie in the same vertical plane as the tension members 7 and 8; see col. 3, lines 62-64).  Therefore, Carlsen teaches tension members 23 that are narrower side-to-side than the leftmost and rightmost points of the hoppers walls 1a, 1b.
Regarding claim 4, the first hopper has a first hopper sidewall having a first hopper sidewall outer surface; the second hopper has a second hopper sidewall having a second hopper sidewall outer surface; and at least one of (a) the first flange is entirely directly below the first hopper sidewall outer surface, and (b) the second flange is entirely directly below the second hopper sidewall outer surface.  
Regarding claim 5, the first hopper of Yielding has a first hopper back end; the second hopper has a second hopper front end closely adjacent or in contact with the back end of the first hopper; the first flange (as illustrated in Figure 9 of Carlsen) is entirely forward of the first hopper back end and second hopper front end; and the second flange is entirely rearward of the first hopper back end and second hopper front end.
Regarding claim 6, the first flange 9 of Carlsen has left and right sides defining there between a first width; the second flange has left and right sides defining therebetween a second width; and the first tension bar member has left and right sides defining therebetween a third width which is less than each of the first and second widths (tension member/tie bar 8, as seen in Figure 5 of Carlsen, is narrower than the flanges 9).
Regarding claim 7, other than the lower longitudinal support, the first and second flanges and any fastener which secures the first tension bar member to the first and second flanges (the tension assembly), the trailer of Yielding is free of a rigid structure which is secured to and extends upward from the first tension bar assembly (bars that connect the lower ends of the hoppers) and which is secured to the first or second hopper.
Regarding claim 8, the first flange 9 in Carlsen has an inner perimeter which defines a through hole; the first tank 16 extends through the through hole; the inner perimeter has leftmost and rightmost points; and as viewed from the rear, the first tension bar member 23 is entirely to the right of the leftmost point and entirely to the left of the rightmost point (Figure 9 of Carlen shows that the tie bars 8 are spaced closer together than the outer edges of the opening in flanges 9).
Regarding claims 9-11, as discussed above, the first flange of the combination defines a through hole having leftmost and rightmost points; the first hopper extends through the through hole (the first 
Regarding claim 14, the first hopper has a first hopper sidewall having a first hopper sidewall top edge, a first hopper sidewall bottom edge and a first hopper sidewall outer surface; a rear base of the first hopper sidewall outer surface is defined at an intersection between an imaginary longitudinally extending vertical plane and a back of the first hopper sidewall outer surface from the first hopper sidewall top edge to the first hopper sidewall bottom edge; the second hopper has a second hopper sidewall having a second hopper sidewall top edge, a second hopper sidewall bottom edge and a second hopper sidewall outer surface; a front base 22 of the second hopper sidewall outer surface is defined at an intersection between the vertical plane and a front of the second hopper sidewall outer surface from the second hopper sidewall top edge to the second hopper sidewall bottom edge; and as viewed from the side, the first tension assembly has a front end which is adjacent and spaced rearward from the rear base and a back end that is adjacent and spaced forward from the front base.
Regarding claims 15 and 16, Yielding shows a third hopper 20 which is rearward of the second hopper; wherein the tension assembly 23 extends between and is secured to the second and third hoppers, and comprises a longitudinally elongated second tension member 23 extending from adjacent the second hopper to adjacent the third hopper.
Regarding claim 17, Yielding further illustrates a front end housing 22 extending forward of the first hopper and having a lower portion; a front frame (below reinforcement 26) secured to the lower portion of the front end housing: a hitch member (illustrated at the left hand side end of the frame in Figure of Yielding) secured to the front frame; a rear end housing 24 extending rearward of the third hopper 20 and having a lower portion; a rear frame 12 secured to the lower portion of the rear end housing; and a plurality of ground engaging wheels (illustrated in Figure 1) rotatably mounted an the 
Regarding claim 19, each tension member includes a tension bar 8, 23, (seen in Figures 5 and 9 of Carlsen).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Yielding and Carlsen as applied to claims 1, 2, 4-11, 14-17, and 19 above, and further in view of Beelman (USPN 9.789,916).
The combination lacks a landing gear secured to the front frame forward of the bottom exit opening of the front most hopper.
Beelmand shows a tank trailer having multiple hoppers and a front frame 210 secured to a lower portion of front end housing 204 and a landing gear (unnumbered, seen in Figure 11 and 12, directly to the right of reference numeral 210 in Figure 11).  The landing gear is secured to the front frame and is forward of the bottom exit from the forward most hopper 90a.
It would have been obvious to one of ordinary skill in the art to position the landing gear of the combination on the front frame, forward of the exit from the forward most hopper, as taught by Beelman, in order to balance the weight of the trailer between the landing gear and the rear wheels.

 (2) Response to Argument
	Appellant argues that the Final Rejection of claims 1-2, 4-11, and 14-19 is improper because the prior art fails to teach the claimed structure and the examiner uses improper hindsight reasoning to reach the claimed invention.  Therefore, applicant argues, the examiner has failed to meet the burden of showing a prima facie case of obviousness.  
Applicant argues that Yielding fails to teach a tank trailer with a tensioning assembly having a tension member that is free of a rigid structure secured thereto, extending upward from the tension 
Figures 1 and 2 of Yielding show a tank 10 with hoppers 16, 18, 20, having a horizontal lower member (unnumbered horizontal member that connects to lower ends of hoppers 16, 18, 20, as illustrated) that forms a tension member, that connects to lower ends of the hoppers 16, 18, and that lacks a rigid structure that extends upward from the tension member and is secured to the hopper.  The illustrated lower member extends horizontally between the lower ends of the hoppers and between the front and rear supports 26, 28, as illustrated in Figure 1. The structure, illustrated in Figure 2 of Yielding, clearly shows a lower brace or frame that forms the tensioning structure that only contacts lower ends of the hoppers and does not have a rigid structure secured to the tensioning member and extending upwardly therefrom.  Also, the Yielding disclosure is specific regarding reinforcements provided on the tank and teaches away from any additional reinforcement.  It teaches a shell 14 over the top of the tanks and reinforcement plates 38, 42, 44, 46, 48, and 50.  None of the reinforcement plates extends from or is secured directly to the lower horizontal member that forms the tension member.  The Yielding disclosure also teaches away from any additional structure that reinforces the tanks.  In paragraph [0005], Yielding teaches away from conventional or additional internal and external container 
Appellant also appears to question whether Yielding teaches a tension member of any kind.  Yielding shows a structure, in Figure 2, which includes a structural member that interconnects lower ends of the hoppers.  That structure is supported at front and rear ends by supports 26 and 28 (see Figure 1 and para [0029], lines 1-4).  Since the supports 26, 28, are at the front and rear ends of the tank 10, the tank will tend to bend down at its center under its own weight causing tension along its lower side, where the horizontal tension member is located, and compression along its upper side (along the top of the tank 10 and cover 14).  Therefore, the horizontal lower member is under tension and legitimately forms a tension assembly with at least one tension member.  Carlsen is even more explicit regarding a horizontal lower assembly that connects lower ends of the hoppers.  In col. 2, lines 20-22, Carlsen teaches that the lower tie beam elements 7, 8, 9, 23, are “exposed to tension”.  Therefore, they form a tension assembly including flanges 9 secured to the hoppers and at least one tension member 7, 8, 23.   Therefore, both references teach tension members connecting lower ends of the hoppers.
	Appellant argues that, even if Yielding teaches the claimed tension members that are free of a rigid structure that is secured to and extends upward from the tension members and that is secured to 
Appellant has argues that neither Yielding nor Carlsen teaches applicant’s tension member, but has not explained how a tie bar that is loaded in tension (as taught by Carlsen) fails to constitute a tension member.  The examiner maintains that there is no distinction, as presently claimed. 
	Appellants arguments assert that the examiner has cherry picked the Carlsen structure using applicant’s disclosure as a roadmap to arrive at applicant’s claimed invention.  Appellant argues that Carlsen teaches much more than the tie rod structure but the combination suggested by the Office only includes some elements of the overall structure of Carlsen.  Appellant indicates that Carlsen teaches a rather robust framework including tie bar 23, compressional bar means 24, metal sheet 25 and flat irons 27 and questions why only certain elements of the Carlsen structure are part of the combination.  The examiner’s position is that Yielding shows a lower tension assembly (the longitudinal member that 
	Finally, appellant argues that there would be no reasonable expectation of success from combining Yielding and Carlsen because the combination would require destroying the Carlsen. This argument is not well taken.  The combination described in the Office Action does not modify Carlsen, but rather uses structure suggested by Carlsen to complete the structure of Yielding.  Carlsen is not relied upon so much to reconfigure the Yielding structure as to supplement it by completing a functional embodiment.  It is well within the understanding of one of ordinary skill in the art to construct a tensioned member, of the type taught by Yielding, using flanges interconnected by a longitudinal 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                      
                                                                                                                                                                                  Conferees:
/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611
                                                                                                                                                                                                        /BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.